Citation Nr: 1235535	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from February 1985 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                 

The Veteran was scheduled for a Travel Board hearing in February 2012, but did not appear for the hearing. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

In a March 2010 statement, the Veteran raised the issue of reopening his claim for service connection for depression.  He also raised the issue of entitlement to service connection for anxiety.  Thus, the issues of whether new and material evidence has been submitted to reopen the claim for service connection for depression, and entitlement to service connection for anxiety, have been raised by the record, but have  not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, if needed


FINDING OF FACT

The Veteran's service-connected PTSD is not severe enough to interfere with occupational or social functioning; the Veteran takes continuous medication for all of his psychiatric disabilities, including his nonservice-connected depression, and not only for his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD is currently assigned a noncompensable rating under Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.130.  Under DC 9411, a noncompensable evaluation is assigned when a mental condition has been formally diagnosed but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.   Id.  

A 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.  

A 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

Under DC 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.   

Under DC 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009)(noting that a layperson may comment on lay-observable symptoms).      

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Board has considered all of the evidence but finds that an increased (compensable) rating is not warranted.  

In a November 2007 rating action, the RO granted service connection for PTSD.  At that time, the RO recognized that the Veteran's service treatment records confirmed his alleged stressor of being run over by a jeep.  Specifically, the records showed that in September 1986, the Veteran was run over by a jeep while he was sleeping which resulted in a fractured clavicle and abrasions.  In addition, in a September 2007 VA examination, the Veteran stated that he had nightmares about the jeep accident.  He denied suicidal or homicidal ideations.  The pertinent diagnosis was non-combat PTSD.  Thus, service connection for PTSD was granted and a noncompensable rating was assigned, effective from May 18, 2006.     

In the November 2007 rating action, the RO also denied the Veteran's claim of entitlement to service connection for depression/major depression.  

In February 2008, the Veteran requested that his service- connected PTSD be reevaluated for a higher (compensable) rating.

Private medical records show that in October 2008, the Veteran was "Baker Acted" and hospitalized.  Upon admission, it was noted that the Veteran was living with his mother and was showing features of depression and drinking heavily when he collapsed.  The Veteran's mother brought him to the hospital where he was placed under the "Baker Act."  The examiner noted that although the Veteran stated that he did not care if he was dead or not, there were no active suicidal ideations upon admission.  Upon mental status examination, the Veteran's affect was depressed and he had ideas of hopelessness and crying spells.  He stated that he still had flashbacks of some of his past injuries.  Upon discharge, his diagnoses were the following: (Axis I) depressive disorder not otherwise specified (NOS); overall major depression, recurrent; PTSD by history; and alcohol dependence, (Axis IV) poor coping skills, and (Axis V) Global Assessment of Functioning (GAF) score of 30.    

Additional private medical records show that in December 2008, the Veteran was once again "Baker Acted" and hospitalized after he stated that he took pills and alcohol together to help him sleep.  The examiner noted that the Veteran had longstanding psychiatric difficulties with diagnoses of depression and PTSD, with episodic alcohol abuse.  The Veteran stated that he had been attending school but had to cancel his classes when his mother was diagnosed with a malignancy and had to undergo chemotherapy.  He noted that when he took the pills, he did not want to hurt himself; rather, he reported that he only wanted relief from his pain.  After six days, he was released.  Upon his discharge, he denied any suicidal ideations.  

VA Medical Center (VAMC) treatment records, dated from June 2008 to March 2009, show that in October 2008, the Veteran sought treatment for alcohol dependence and depression.  At that time, he wanted to be admitted to the Drug Abuse Treatment Program.  He was placed on the waiting list.  In December 2008, the Veteran sought treatment for back pain and depression.  At that time, he stated that he drank beer because his pain medication did not work.  He denied any suicidal/homicidal ideations.  According to the Veteran, his biggest problem was unmanaged pain from his back, shoulder, and ankle.  The diagnosis was the following: (Axis I) mood disorder NOS versus substance induced mood disorder, (Axis III) chronic pain, (Axis IV) unemployment, financial difficulties, and (Axis V) GAF score of 48.  

A VA examination was conducted in May 2009.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran indicated that he was depressed and had passive suicidal ideations.  According to the Veteran, he did not have a good relationship with his family.  He reported that in 1999, his brother attempted to stab him.  However, he noted that he did live with his mother.  The Veteran stated that he had been divorced for the past 24 years.  He indicated that he broke his ankle in December 2008 and no longer did activities "for fun."  According to the Veteran, he had intrusive memories every day which included the stabbing incident with his brother, breaking his hip, and being run over by a jeep.  He had also been assaulted a couple of times and he had memories of those post-service stressors.  The examiner noted that the Veteran had a history of alcohol dependence.  The Veteran's usual occupation was in "sales" and as a prep cook.  He had been unemployed for two to five years.  The reasons for the Veteran's unemployment were that he broke his hip and the poor economy.     

Upon mental status evaluation, the Veteran was neatly groomed and appropriately dressed.  His speech was unremarkable and his affect was normal.  The Veteran's mood was good and he was oriented to person, place, and time.  Thought process and thought content were unremarkable.  He had no delusions or hallucinations and he understood the outcome of behavior.  The examiner noted that the Veteran did not have sleep impairment.  The Veteran did not have obsessive/ritualistic behavior or panic attacks and he had good impulse control.  The Veteran's memory was normal and he did not appear to be hypervigilant or startled.  

In regard to psychiatric testing, the examiner stated that the degree of psychopathology that the Veteran reported as experiencing was unusual, even in a clinical population.  While it may have been that the results represented a "cry for help," it was quite likely that there was some intentional exaggeration of the current symptom picture, possibly for secondary gain issue.  Thus, the examiner noted that the clinical interpretation of the results was not conducted.

A finding by a health care provider that the Veteran was exaggerating his symptoms only provides highly probative factual evidence against this claim.      

Following the mental status evaluation, the examiner diagnosed the Veteran with the following: (Axis I) anxiety disorder NOS, polysubstance dependence (alcohol and cannabis), and substance-induced mood disorder, (Axis IV) financial, health, and (Axis V) GAF score of 70.  The examiner stated that while there was not enough evidence to support a diagnosis of malingering, there was evidence that the Veteran exaggerated the severity of his problems and that diagnosis could not be ruled out completely.  The examiner indicated that the Veteran had post-service stressors which contributed to his anxiety disorder.  Those post-service stressors were more likely than not to have a greater impact on the anxiety disorder than the accident that he was involved in during his military service.  According to the examiner, research indicated that individuals who were involved in accidents where it was believed the other person had no intent of harm were less likely to develop mental health symptoms associated with the accident.  The examiner reported that the incident where the Veteran's brother intentionally attacked him with a knife and actually bit his ear in the attack as well as being assaulted several times were more likely to cause the Veteran to feel anxious than the in-service jeep accident.  The Veteran's continuous abuse of alcohol and marijuana also contributed to the ongoing mood symptoms.  

In the May 2009 VA examination report, it was not clear if the examiner diagnosed the Veteran with PTSD.  In response to the question of whether the Veteran had met the DSM-IV criteria for a diagnosis of PTSD, the examiner responded "yes."  However, also in the report, the examiner indicated that the Veteran did not meet DSM-IV diagnostic criteria for PTSD.  Nevertheless, in response to the question of whether there was total occupational and social impairment due to PTSD signs and symptoms, the examiner stated "no."  The examiner also indicated that the Veteran's PTSD signs and symptoms did not result in deficiencies in the following areas: judgment, thinking, family relations, work, mood, or school.  There was also no reduced reliability and productivity due to PTSD symptoms.  In response to the question of whether there were PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, the examiner responded "no."  The examiner reported that the Veteran's PTSD symptoms were controlled by continuous medication.  

VAMC outpatient treatment records, dated from August 2009 to March 2010, show that the Veteran was hospitalized for nine days in August 2009.  Upon admission, it was noted that the Veteran had suicidal ideations and a plan to walk into traffic in the context of psychosocial stressors and chronic pain, as well as questionable medication compliance.  According to the Veteran, he had experienced a depressed mood since 2005 when he fractured his hip which resulted in an inability to work.  The Veteran stated that his mood had worsened over the past year because he had to quit school to take care of his mother who had been diagnosed with cancer.  He indicated that he had chronic pain in his ankles, his left hip, and right shoulder which caused significant stress.  The Veteran endorsed worsening depressive symptoms for the past few months culminating in an attempted suicide by overdosing two days prior to admission.  He had taken a combination of pills mixed with alcohol in the hopes of not waking up.  According to the Veteran, his brother had also attempted suicide.  The Veteran reported daily marijuana and alcohol use.  He was admitted voluntarily for stabilization of his depressed mood.  Throughout his hospital course, the Veteran attributed his mood symptoms to poorly controlled pain.  Upon his discharge, he denied suicidal ideations.  The diagnosis was the following: (Axis I) mood disorder due to chronic pain; alcohol abuse; cannabis abuse; history of PTSD, and (Axis III) chronic pain (ankle, back, shoulder, status post hip fracture), GERD, (Axis IV) problems with primary support group, occupational problems, economic problems, problems related to interaction with the legal system/crime, and (Axis V) GAF score of 30 upon admission and 65 upon discharge.  The remaining records show that after the Veteran's hospitalization, he attended a Suicide Prevention Outpatient Group and continued to deny suicidal ideations.        

In a letter from the Social Security Administration (SSA), dated in September 2009, the Veteran was informed that he was not eligible for Supplemental Security Income (SSI).  The Veteran's diagnoses were back pain, affective/anxiety disorder, and affective/mood disorder.  PTSD is not noted.   

In this case, the Veteran maintains that the current noncompensable rating is not high enough in light of the disability that his PTSD causes.  He indicates that he has nightmares and problems sleeping due to his PTSD.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record. 

Upon a review of the evidence of record, the Board concludes that the Veteran's service-connected PTSD most nearly approximates the criteria for its current noncompensable rating.  The evidence of record simply does not reflect that the Veteran has current PTSD symptomatology that results in occupational or social impairment which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or that the Veteran has PTSD symptomatology that requires continuous control by medication.  

At the outset, the Board notes that it is unclear if the Veteran has a current diagnosis of PTSD.  In the May 2009 VA examination report, the examiner gave conflicting opinions.  On the one hand, in response to the question of whether the Veteran had met the DSM-IV criteria for a diagnosis of PTSD, the examiner responded "yes."  However, on the other hand, the examiner also indicated that the Veteran did not meet DSM-IV diagnostic criteria for PTSD.  

Regardless, even if the Board assumes he has PTSD, the Board notes that the Veteran has a history of a diagnosis of PTSD and he is service-connected for PTSD.  Thus, under Diagnostic Code 9411, a noncompensable rating is assigned when a mental condition has been formally diagnosed.  Nevertheless, the Board observes that in the May 2009 VA examination report, in response to the question of whether there were PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, which are the criteria for a 10 percent rating under Diagnostic Code 9411, the examiner responded "no", providing highly probative evidence against this claim that is of high probative weight.     

In this case, to the extent that the Veteran has PTSD, the evidence of record is negative for any evidence showing that the Veteran's PTSD has resulted in any industrial impairment.  Rather, the evidence of record shows that the reasons for the Veteran's unemployment have been a poor economy and chronic pain.  The Veteran stopped working after he broke his hip.  In addition, he stopped going to school because he had to help his mother while she was receiving chemotherapy.  However, there is no evidence showing that the Veteran stopped working due to his service-connected PTSD and, in fact, significant evidence (as cited above) against a finding that it was PTSD that caused the Veteran to not work. 

To the extent that the Veteran experiences any mental health symptomatology due to his PTSD, this is productive of social impairment only.  38 C.F.R. § 4.126(b) specifically sets out that, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  In addition, the Board notes that in the May 2009 VA examination report, the examiner stated that psychiatric testing showed that the Veteran was exaggerating the severity of his problems, possibly for secondary gain, and that the diagnosis of malingering could not be ruled out.  Thus, any contentions by the Veteran regarding his PTSD symptomatology interfering with his social functioning have little probative value.  Therefore, the Board finds that the Veteran's service-connected PTSD is not severe enough to interfere with occupational or social functioning.    

The Board recognizes that the evidence of records reflects that the Veteran takes continuous medication.  However, the medication is for all of his psychiatric disabilities, including his nonservice-connected depression and anxiety, and not only for his service-connected PTSD.  The evidence of record is negative for any evidence showing that the Veteran takes continuous medication solely to treat his service-connected PTSD.  In the May 2009 VA examination report, although the examiner indicated that the Veteran's PTSD symptoms were controlled by continuous medication, he did not address the fact that the Veteran's took the medication for his other, nonservice-connected psychiatric disabilities as well.     

The Board also notes that the Veteran has a history of suicidal ideations and a suicide attempt.  However, the evidence of record shows that his suicidal ideations and suicide attempt are related to his nonservice-connected depression and anxiety, and not to his service-connected PTSD.  When the Veteran was hospitalized in August 2009 after an attempted suicide, his suicide attempt was linked to his non-service-connected depression and chronic pain.  The Veteran reported that his depressed mood was due to his fractured hip which resulted in an inability to work. He also attributed his mood symptoms to poorly controlled pain.  Upon his discharge, the pertinent diagnosis was mood disorder due to chronic pain.  In addition, when the Veteran was hospitalized in October 2008 and stated that he did not care if he was dead or not, he was diagnosed with depressive disorder NOS.  PTSD was only noted by history.  The Veteran is not service-connected for depression.  Thus, his suicidal ideations and suicide attempt are not related to his service-connected PTSD.    

The Board also recognizes that the Veteran's GAF scores have ranged from 30 to 70.  However, his GAF scores have been based on his nonservice-connected psychiatric disabilities, to include depression and anxiety, and not on his service-connected PTSD.  

In this regard, the Board must not that it is normally difficult to distinguish between a service connected psychiatric disability (in this case, PTSD) and non-service connected psychiatric disabilities (in this case, depression and anxiety).  In such situations the Board must consider carefully the evidence of record and giving the benefit of the doubt when it cannot distinguish the problems associated the service connected disability and the nonservice connected disability.  However, in this situation, based on the unique facts of this case, the Board can successfully make this determination.  The May 2009 VA examination report provides particularly probative evidence on this point, providing the basis to separately evaluate the PTSD.  Clear indications that the Veteran is exaggerating his complaints only support this finding.
 
In light of the above, the Board concludes that an increased (compensable) rating is not warranted for the Veteran's service-connected PTSD.  Accordingly, the Board concludes that there is a preponderance of evidence against the Veteran's claim for an increased (compensable) rating for PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply; therefore, the claim for an increased (compensable) rating must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular rating under  § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The record does not reflect, for example only, that the Veteran has required any hospitalizations solely for his service-connected PTSD.  While the Veteran has been hospitalized for his nonservice-connected psychiatric disabilities, to include depression, he has not been hospitalized for his PTSD.  As such, it would not be found that this disability met the "governing norm" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 2009 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in March 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the May 2009 RO decision that is the subject of this appeal in its March 2009 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in March 2009), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Board recognizes that the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the March 2009 letter substantially satisfies the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA, which he has done.        

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In regard to an examination for the increased rating claim, the Veteran received a VA examination in May 2009 which was thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examination revealed findings that are adequate for rating the Veteran's PTSD. Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion. 38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


